NUMBER 13-22-00044-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


         IN RE MURRAY THOMPSON CONSTRUCTION CO., INC.


                        On Petition for Writ of Mandamus.


                                        ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       On January 31, 2022, relator Murray Thompson Construction Co., Inc., filed a

petition for writ of mandamus through which it asserts that the trial court abused its

discretion by failing to dismiss the underlying lawsuit for want of prosecution. The Court

requests that the real parties in interest, Priscilla Aguilar-Villegas and Maria Irma Juarez,

as Co-Administrators of the Estate of Ruben Villegas and on behalf of the Estate of Ruben

Villegas, or any others whose interest would be directly affected by the relief sought, file
a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                     PER CURIAM



Delivered and filed on the
2nd day of February, 2022.




                                             2